PER CURIAM.
Appellant seeks review of a final order dismissing with prejudice his personal injury action based on a determination that appellant intentionally repeatedly gave false testimony on a material issue during discovery. Our standard of review is abuse of discretion. See Distefano v. State Farm Mut. Auto. Ins. Co., 846 So.2d 572, 574 (Fla. 1st DCA 2003); Baker v. Myers Tractor Servs., Inc., 765 So.2d 149, 150 (Fla. 1st DCA 2000). We have carefully reviewed the record, and conclude that the trial court’s findings of fact are supported by competent substantial evidence. Moreover, those findings demonstrate clearly and convincingly that appellant did, in fact, intentionally testify falsely on a material issue. Accordingly, we hold that the trial court did not abuse its discretion when it dismissed appellant’s action with prejudice as a sanction for such conduct.
AFFIRMED.
WEBSTER, LEWIS, and THOMAS, JJ., concur.